Citation Nr: 0933442	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  03-07 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to 
include as due to exposure to asbestos.

2.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to herbicide exposure.

3.  Entitlement to service connection for Bell's palsy, to 
include as secondary to diabetes mellitus.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran had 1 year and 15 days of recognized service 
during the period from September 1962 to January 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Veteran initiated his current claim for benefits by 
submitting a VA Form 21-526, Veteran's Application for 
Compensation or Pension, in March 2002.  The Veteran 
completed the section of the form that requests information 
from claimants that are applying for nonservice-connected 
disability pension.

The Board notes that rating decisions dated in March 2002, 
June 2002, and July 2002, did not address the issue of 
entitlement to nonservice-connected disability pension 
benefits.  Further, the Veteran wrote to a congressional 
representative, seeking help in his claim for pension 
benefits, in July 2002.

The Board finds that the issue of entitlement to nonservice-
connected disability pension benefits has been raised.  The 
issue has not been adjudicated or certified on appeal and is 
referred to the RO for such further development as may be 
necessary.

The Board previously remanded the Veteran's claim for 
additional development in December 2006.  The Appeals 
Management Center (AMC) conducted the development and issued 
a supplemental statement of the case (SSOC) to the Veteran on 
July 9, 2009.  He was informed he had 30 days to respond to 
the SSOC.  

The Veteran submitted a statement directly to the Board that 
was received on July 24, 2009.  He provided new information 
on his claimed exposure to herbicides in service.  The 
information will be considered by the agency of original 
jurisdiction on remand.

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the Veteran if further action is 
required.


REMAND

The Board remanded the Veteran's claim for additional 
development in December 2006.  Some of the required 
development was accomplished; however, several items were 
not.  Accordingly, the case will be remanded to conduct the 
necessary development.  See Stegall v. West, 11 Vet. App. 268 
(1998).

The Veteran was in the Army from September 1962 to January 
1965.  He was absent without leave (AWOL) for 483 days of 
that period.  His period of AWOL was from June 1963 to 
October 1964.

In regard to herbicide exposure, the Veteran alleges that his 
diabetes mellitus is related to such exposure.  He has not 
provided any proof of this and has made general statements of 
exposure.  He does not have any service in Vietnam, Korea, or 
any of the other areas acknowledged by VA as where herbicides 
were used during his period of service.  His military service 
was within the continental U.S.

As noted in the prior remand, his military personnel records 
reflect three areas of assignment during service.  His basic 
training at Ft. Leonard Wood, Missouri, military police (MP) 
training at Ft. Gordon, Georgia, and an assignment as an MP 
at Ft. Carson, Colorado.  These same locations are also 
reflected in his service treatment records (STRs) as the main 
bases for his assignments during service.

The Veteran had claimed exposure to Agent Orange by his 
proximity to the Ranch Hand site at Lackland Air Force Base, 
Texas.  He said he was sent to Fort Sam Houston, Texas, for 
dog handling school and the training was conducted by the Air 
Force at Lackland.  The Veteran's personnel records do not 
support this by way of recording the assignment or by 
recording his having received such training.  Therefore, the 
Board finds this statement is not credible.  

The Veteran submitted a statement in June 1991 wherein he 
alleged exposure to Agent Orange onboard Air Force planes.  
He submitted a statement from a C. L. Dykstra, M.D., dated in 
November 1970, that noted the Veteran had a sore throat and 
hoarseness that Dr. Dykstra said appeared related to exposure 
to chemical exposure of some type.  He recommended that the 
Veteran's exposure be discontinued.  

The Veteran also submitted an Operators Permit for Air Force 
equipment with the letter.  The permit showed his status as a 
civilian employee.  Thus, given the date of the letter being 
five years after service and the civilian permit card, the 
Board concludes that the claimed exposure to chemicals, for 
this incident, appears to be completely related to post-
service exposure.

The Veteran also submitted a statement that was received at 
the Board in July 2009.  He alleged that, upon his arrival at 
Fort Carson, he was assigned to a replacement detachment and 
sent on clean up duty to Rocky Flats Arsenal in Colorado.  He 
alleges that he was exposed to Agent Orange at this site.  He 
also alleges that he participated in a military exercise, 
Operation Swift Strike I.  He said the exercise took place in 
Yakima Valley (Washington) and that he was further exposed to 
herbicides used in the exercise.  

The Board notes that the Veteran's personnel records do show 
that he departed Fort Gordon on February 24, 1963, and was 
recorded as reporting in to the Replacement Detachment, 5th 
Administration, at Fort Carson on February 25, 1963.  This 
was his listed unit until he was assigned as an MP on March 
18, 1963.  There is no information regarding his 
participation in a military exercise in his personnel 
records.

In light of the Veteran's new, and specific contentions of 
herbicide exposure, the appropriate agency must be contacted 
to determine if the Veteran did have herbicide exposure as 
alleged.

In regard to the Veteran's lung disorder, the previous remand 
requested that the Veteran be queried as to whether he had 
submitted a claim to another agency or party for benefits 
related to asbestos exposure.  He responded that "at 
present" he had no other claim for exposure to asbestos in a 
statement dated in April 2008.  However, a review of the 
October 1998 letter from J. H. Hasson, M.D., shows that it 
was written to an attorney to report the results of the 
Veteran's chest x-ray.  Further, the April 1999 letter from 
Dr. Hasson's office included a form typically used in 
asbestos claim cases to report the results of x-ray readings.  

The Veteran was afforded a VA examination in regard to the 
lung disorder issue in January 2009.  The VA examiner noted 
that a review of the claims folder was done but failed to 
acknowledge the findings of Dr. Hasson.  The prior remand 
specifically noted the findings by Dr. Hasson and directed 
them to the examiner's attention.  The VA examiner referred 
to VA chest x-rays of record dated in 1989, 2000, 2001, 2002, 
2006, and 2009 to conclude that the x-rays showed no obvious 
plaques usually associated with asbestosis.  A new 
examination is required for the examiner to comment on the 
significance of the reported asbestos-related findings on the 
chest x-ray done by Dr. Hasson in October 1998.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37, 50 (Board should return a 
medical examination for clarification or explain why such 
action is unnecessary in light of contradictory information).  

The Veteran was also afforded an examination to address his 
claim for service connection for diabetes mellitus in January 
2009.  The examiner incorrectly identified the onset of the 
Veteran's diabetes as being in 2003.  Evidence submitted by 
the Veteran and VA records associated with the claims folder 
document assessment of and treatment for diabetes mellitus as 
early as May 2000.  It is not clear if this change in date 
would make any difference in the examiner's opinion; however, 
the Board cannot make that assessment in the first instance.  
A new examination must be obtained to address the possible 
etiology of the Veteran's diabetes mellitus.  

The examination for diabetes mellitus also included a 
detailed neurology examination that addressed possible nerve-
related complications associated with the Veteran's diabetes 
mellitus.  The Veteran was diagnosed with peripheral 
neuropathy and the neuropathy was related to his diabetes 
mellitus.  The examiner did not address whether Bell's palsy 
was present, or if so, if it was related to the Veteran's 
diabetes mellitus.  This must be addressed on remand.  

Finally, the Veteran has alleged treatment at several VA 
facilities beginning in the mid-1960's.  Previous attempts to 
obtain his records have resulted in negative replies from the 
facilities themselves.  This would include VA hospitals (now 
medical centers) at Bay Pines, Florida, and Northport, New 
York.  

The Board notes that a VA Form 10-7131, Exchange of 
Beneficiary Information and Request for Administrative and 
Adjudicative Action, was sent to the VA medical center (VAMC) 
in Asheville, North Carolina, in April 1992.  The request 
asked that the medical center search for older records that 
may have been forwarded by the VAMCs in Bay Pines and 
Northport as well as the VA outpatient clinic in Greenville, 
South Carolina.  The request was made by the RO in Winston-
Salem, North Carolina, as the Veteran had a claim pending 
there at the time.

The Veteran relocated to Florida shortly after the above 
request was made.  His claims folder was transferred to the 
RO in St. Petersburg in May 1992.  There is no indication in 
the claims folder that any reply to the records request was 
ever received.  Another request for the records must be made 
to VAMC Asheville.

Finally, it appears that the VA examiner of January 2009 
referred to electronic records in conducting the Veteran's 
examinations.  This included a VA chest x-ray dated in 2006.  
The Board notes that the last VA records associated with the 
claims folder are dated in 2002.  The Veteran has provided a 
number of statements of his continued treatment at the VAMC 
in Tampa, Florida.  His treatment records from that facility 
must be obtained and associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  All of the Veteran's records must be 
obtained from the Tampa VAMC.  A new 
request for all VA records from the 
Asheville VAMC must be made as well.

2.  The RO should contact the appropriate 
agency to inquire if there is evidence to 
show that the Veteran may have been 
exposed to herbicides as he has claimed 
at Rocky Flats Arsenal and as a 
participant in Operation Swift Strike.  

3.  Upon completion of the above 
development, the Veteran should be 
afforded an examination by a physician 
who has expertise in disabilities of the 
lung to assess his claim for service 
connection for a lung disorder.  The 
claims folder must be made available to 
and reviewed by the examiner prior to the 
examination.  Such review must be noted 
in the examination report.  The 
examiner's attention is directed to the 
October 1998 chest x-ray results from Dr. 
Hasson.  The examiner should identify any 
and all lung disorders that may be 
present.

The examiner is requested to offer an 
opinion as to whether there is at least a 
50 percent probability or greater that 
any current lung disorder is the result 
of exposure to asbestos in service, or 
any incident of service.  A complete 
rationale for any opinion expressed must 
be provided, especially if asbestosis, or 
an asbestos-related disease is not found 
in light of the October 1998 chest x-ray 
results.

4.  The Veteran should be afforded an 
examination to assess his claim for 
entitlement to service connection for 
diabetes mellitus.  The claims folder 
must be made available to the examiner 
for review as part of the examination 
process.  Such review must be noted in 
the examination report.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished and any such results must 
be included in the examination report.

The examiner is requested to offer an 
opinion as to whether there is at least a 
50 percent probability or greater that 
the Veteran's diabetes mellitus is 
related to his military service.  A 
complete rationale for any opinion 
expressed must be provided.

5.  The Veteran should be afforded an 
examination to assess his claim for 
entitlement to service connection for 
Bell's palsy by a physician who has 
expertise in diabetes mellitus.  The 
claims folder must be made available to 
the examiner for review as part of the 
examination process.  Such review must be 
noted in the examination report.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished and any such 
results must be included in the 
examination report.

The examiner is requested to offer an 
opinion as to whether there is at least a 
50 percent probability or greater that 
the Veteran's Bell's palsy is related to: 
1) his Veteran's military service; or, 2) 
whether it is due to, or aggravated by 
the Veteran's diabetes mellitus.  Even if 
a current diagnosis of Bell's palsy is 
not obtained, the examiner must provide 
the requested opinion as the disorder has 
been present during the period of the 
pending appeal.  See McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  A 
complete rationale for any opinion 
expressed must be provided.

6.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If a report 
is deficient in any manner, the RO must 
implement corrective procedures at once 
in accordance with Stegall v. West, 11 
Vet. App. 268 (1998).

7.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the 
RO.  The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


